Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2022

                                      No. 04-22-00454-CV

                            Billie O. STONE d/b/a Stobil Enterprises,
                                          Appellant

                                                 v.

     K CLARK PROPERTY MANAGEMENT LLC and Trans Ventura, LLC Series B,
                            Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CI03480
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER

       Appellant seeks to appeal from the trial court’s summary judgment order signed on July
1, 2022. On September 30, 2022, the trial court clerk filed the clerk’s record. After reviewing
the record, we cannot determine whether the summary judgment order is a final, appealable
order.

         An order granting summary judgment is not final for purposes of appeal “unless it
actually disposes of every pending claim and party or unless it clearly and unequivocally states
that it finally disposes of all claims and all parties.” Lehmann v. Har-Con Corp., 39 S.W.3d 191,
205 (Tex. 2001). Here, the trial court’s order does not unequivocally state that it finally disposes
of all claims and parties, and it is unclear from the order and the record whether appellees’
request for attorney’s fees remains pending. Appellees requested attorney’s fees in their answer
and in their motion for summary judgment. The trial court’s order states that appellees’ motion
for summary judgment is granted in its entirety; however, the order does not award attorney’s
fees. See Farm Bureau Cnty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 164 (Tex. 2015) (holding
trial court’s summary judgment order did not dispose of parties’ requests for attorney’s fees); see
also In re Educap, Inc., No. 01–12–00546–CV., 2012 WL 3224110, at *2 (Tex. App.—Houston
[1st Dist.] 2012, no pet.) (determining trial court did not render final judgment when judgment
failed to address claim for attorney’s fee, which was expressly asserted in party’s answer and
motion for summary judgment).

      Accordingly, we sua sponte ABATE this appeal and ORDER the trial court to clarify
whether it intended to render a final judgment and, if so, to sign a judgment that is final for
purposes of appeal. See Lehmann, 39 S.W.3d at 206 (“If the appellate court is uncertain about
the intent of the order, it can abate the appeal to permit clarification by the trial court.”).

       We further ORDER the trial court to cause a supplemental clerk’s record containing any
pleadings, orders, and judgment relating to this order to be filed in this court by November 3,
2022. All other appellate deadlines are suspended pending further order of this court.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court